
	
		I
		111th CONGRESS
		1st Session
		H. R. 4231
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. Cao introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Violent Crime Control and Law Enforcement
		  Act of 1994 to reduce the rate of occurrence of homicides and violent crimes in
		  violent and drug crime zones.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Cities Act of
			 2009.
		2.Creation of and
			 assistance for Violent and Drug Crime ZonesTitle XXI of the Violent Crime Control and
			 Law Enforcement Act of 1994 (42 U.S.C. 14061 et seq.) is amended by adding at
			 the end the following new subtitle:
			
				ECoordination with
				Federal agencies to curb violent crime
					21501.Creation of
				and assistance for Violent and Drug Crime Zones
						(a)DefinitionsIn
				this section the following definitions shall apply:
							(1)GovernorThe
				term Governor means a Governor or other chief executive officer of
				a State or the Mayor of the District of Columbia.
							(2)Violent and Drug
				Crime ZoneThe term
				Violent and Drug Crime Zone means a metropolitan area within a
				State or multiple States that is designated as having rates of homicides,
				violent felonies, sex offenses, drug and gang-related crimes that are high in
				proportion to the national average rates of such crimes, as determined by the
				most recent available data of the Federal Bureau of Investigation and the
				National Incident Based Reporting System maintained by the uniform crime
				reporting program of the Federal Bureau of Investigation. For purposes of the
				previous sentence, rates of a crime for an area shall be treated as high in
				proportion to the national average rates of such crime if such rates for the
				area are greater than 5 times the national average rates.
							(3)StateThe
				term State means a State of the United States, the District of
				Columbia, and any commonwealth, territory, or possession of the United
				States.
							(b)Violent and Drug
				Crime Zones
							(1)DesignationThe Attorney General, after consultation
				with the Governor of each appropriate State and with relevant Federal agencies,
				may designate as a Violent and Drug Crime Zone, any specified area that is
				located within 1 or more States, based on the criteria for designation under
				paragraph (4).
							(2)Assistance and
				coordinationIn order to
				provide Federal assistance to Violent and Drug Crime Zones, the Attorney
				General shall, upon consultation with appropriate State and relevant local and
				Federal law enforcement agencies—
								(A)establish a drug and violent crime
				intervention team in each Violent and Drug Crime Zone, which will consist of
				local, State, and relevant Federal law enforcement authorities, for the
				coordinated investigation, apprehension, and prosecution of criminal activity
				in such zone;
								(B)ensure the establishment of a Safe Cities
				Task Force described in subsection (c) for each Violent and Drug Crime
				Zone;
								(C)coordinate with
				appropriate Federal agencies the temporary reassignment of personnel to the
				intervention team established under subparagraph (A);
								(D)provide funding or
				create funding partnership opportunities with one or more States for the
				operation of such intervention teams; and
								(E)require reporting
				from such intervention teams to share intelligence and best practices.
								(3)Composition of
				drug and violent crime intervention teamsEach drug and violent
				crime intervention team established pursuant to paragraph (2)(A) shall consist
				of agents and officers, where feasible, from—
								(A)the Federal Bureau
				of Investigation;
								(B)the Drug
				Enforcement Administration;
								(C)the Bureau of
				Alcohol, Tobacco, Firearms, and Explosives; and
								(D)other relevant
				Federal agencies, as determined by the Attorney General in consultation with
				local law enforcement agencies in the relevant area designated under paragraph
				(1).
								(4)Criteria for
				designationIn considering an area for designation as a Drug and
				Violent Crime Zone under this section, the Attorney General shall
				consider—
								(A)the current levels
				of homicides, violent crimes, sex crimes, and drug-related and gang-related
				crimes in the zone;
								(B)the extent to which State and local law
				enforcement agencies have committed and need additional resources to respond to
				the crimes described in subparagraph (A);
								(C)the extent to
				which a significant increase in the allocation of Federal resources would
				enhance local response to the crimes described in subparagraph (A); and
								(D)any other criteria
				deemed appropriate by the Attorney General.
								(5)Training and
				transfer of best practicesFederal agency personnel who
				participate in a drug and violent crime intervention team under this subsection
				shall, as a condition of such participation, develop and submit to the Attorney
				General best practice reports. The Attorney General shall provide for such best
				practice reports, as well as other intelligence and knowledge-transfer
				opportunities, to be shared with State and local law enforcement agencies to
				enable such agencies to replicate the best practices of the intervention
				teams.
							(c)Safe Cities Task
				Forces
							(1)In
				generalThere shall be established, for each Violent and Drug
				Crimes Zone, a Safe Cities Task Force.
							(2)MembershipEach Safe Cities Task Force, with respect
				to a Violent and Drug Crimes Zone, shall consist of not more than 8 members,
				including the Mayor involved, Chief of Police or equivalent, Governor of the
				applicable State, the city attorney (or equivalent) involved, and
				representatives from Federal law enforcement agencies as determined appropriate
				by the Attorney General.
							(3)DutiesThe
				duties of each Safe Cities Task Force shall include the following:
								(A)Oversight of funding expenditures related
				to the creation and work of the drug and violent crime intervention team for
				the zone involved.
								(B)Assistance with
				coordination of such intervention team.
								(C)Outreach to
				affected communities within the zone served by such intervention team, as
				needed.
								(d)Authorization of
				AppropriationsThere are authorized to be appropriated from the
				Violent Crime Reduction Trust Fund such sums as may be necessary to carry out
				this
				section.
						.
		3.Authorization of
			 Appropriations for Community-Based Justice Grants for Prosecutors
			(a)In
			 generalSection 31707 of the
			 Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13867) is
			 amended to read as follows:
				
					31707.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subtitle $15,000,000 for each
				of the fiscal years 2010 through 2013
				.
					.
			(b)Increase in
			 prosecutors for intervention team effortsSection 31702 of the Violent Crime Control
			 and Law Enforcement Act of 1994 (42 U.S.C. 14211) is amended—
				(1)in paragraph (4),
			 by striking and at the end;
				(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
				(3)adding at the end the following new
			 paragraph:
					
						(6)to fund programs that would increase the
				number of prosecutors available to work with efforts of drug and violent crime
				intervention teams under section 21501, as determined necessary by the Attorney
				General in consultation with appropriate Federal agencies and local law
				enforcement.
						.
				4.Grants to State
			 and local law enforcement to establish State-wide crime prevention
			 databasesSubtitle I of title
			 XXXII of the Violent Crime Control and Law Enforcement Act of 1994 is amended
			 by adding at the end the following new section:
			
				320936.Grants to
				State and local law enforcement to establish State-wide crime prevention
				databases
					(a)Authority To
				Make GrantsThe Office of Justice Programs of the Department of
				Justice shall award grants, in accordance with such regulations as the Attorney
				General may prescribe, to State and local programs designed to establish and
				maintain a State-wide database to track criminals, arrests, prosecutions, and
				convictions.
					(b)Authorization of
				AppropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				section.
					.
		
